Citation Nr: 0911469	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Pension Center in Milwaukee, Wisconsin

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $12,575.18, to 
include whether the debt resulting from the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
June 1966.  He has been adjudicated as incompetent and his 
spouse, the appellant, has been appointed as his fiduciary 
and guardian.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) and Pension Center in Milwaukee, 
Wisconsin.

In her September 2006 substantive appeal, the appellant 
indicated that she wanted a personal hearing before a 
Veterans Law Judge; however, in her October 2006 substantive 
appeal, she reported that she did not want a hearing.  
Thereafter, in November 2007, the appellant clarified that 
she did not want a hearing.  Therefore, the appellant's 
request for a hearing is considered withdrawn.  38 C.F.R. § 
20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when the Committee projected medical 
expenses, to include nursing home expenses, of approximately 
$12,278.00, effective February 1, 2004, and, in January 2005, 
the appellant reported approximately, $1,543.00 in medical 
expenses for 2005.  As such, the reduction from $12,278.00 to 
$1,543.00 in medical expenses caused the debt.  The period of 
debt, as noted by the Committee, is from January 1, 2004, 
through March 31, 2005.   

In the June 2006 decision on appeal, the Committee determined 
that the appellant's request for a waiver was untimely and, 
as such, denied it.  Specifically, the Committee found that, 
under VA regulations, a request for a waiver must be received 
within 180 days from the date of notification of 
indebtedness.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 1.963(b) (2008).  In the instant case, the 
appellant was notified of her debt in an April 9, 2005, 
letter and her request for a waiver was received on May 31, 
2006.  Therefore, the Committee denied the appellant's waiver 
as such was submitted more than 180 days from the date of 
notification. 

In documents of record, the appellant continuously challenges 
the validity of the debt.  Specifically, she believes that 
the Committee incorrectly calculated the amount of the 
Veteran's medical expenses, to include his nursing home 
expenses.  In the January 2007 supplemental statement of the 
case, the Committee briefly explains how the debt was 
created, but does not render a decision on whether such was 
properly created.  Therefore, there has not been a proper 
adjudication regarding whether the debt resulting from the 
overpayment of VA pension benefits in the amount of 
$12,575.18 was properly created. 

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

Relevant to the issue of whether the debt resulting from the 
overpayment was properly created, the Board notes that the 
Committee relied on a December 2003 statement from the 
Veteran's nursing home, the Tennessee State Veterans' Home, 
in calculating his medical expenses.  Such form indicates 
that the Veteran had been a resident since June 2001 and that 
he pays $30.30 per month (approximately $363.60 a year) for 
his care.  However, it appears that the Committee may have 
misread the form and assumed that the Veteran paid $30.30 per 
day (approximately $11,059.50 a year) for his care.  
(Emphasis added).  Additionally, in calculating the Veteran's 
medical expenses in the years prior to the period in 
question, the Committee has consistently allocated between 
approximately $1,100.00 and $2,100.00, for 2002 and 2003, 
according to the November 2003 letter to the appellant 
regarding the Veteran's pension benefits.  Such is also true 
for the years following the period in question.  
Specifically, in May 2006 and November 2006 letters to the 
appellant regarding the Veteran's pension benefits, the 
Committee allocated between approximately $1,500.00 and 
$2,000.00, in medical expenses for 2005 and 2006.  Moreover, 
the appellant has never alleged that the Veteran's nursing 
home expenses reached an amount anywhere near that prescribed 
by the Committee.  

In order to determine that the overpayment was not properly 
created, it must be established that the appellant was 
legally entitled to the benefits in question or, if there was 
no legal entitlement, then it must be shown that VA was 
solely responsible for the appellant being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the appellant's 
actions nor her failure to act must have contributed to 
payment pursuant to the erroneous award. 
38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); 
Jordan v. Brown, 10 Vet. App. 171 (1997).

The Court noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).

As such, when the RO/AMC addresses the issue of whether the 
debt resulting from the overpayment was properly created, 
specific consideration should be given to whether sole VA 
administrative error resulted in the creation of the debt.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the issue 
of whether the debt in the calculated 
amount of $12,575.18, resulting from the 
overpayment was properly created.  
Specific consideration should be given to 
whether sole VA administrative error 
resulted in the creation of the debt.  If 
it is determined that a debt was properly 
created, the RO/AMC should notify the 
appellant of her right to appeal the 
decision.  If she files a notice of 
disagreement on this issue, a statement of 
the case should be issued, and she should 
be afforded the appropriate amount of time 
to perfect her appeal to the Board by 
filing a substantive appeal.

2.  Thereafter, the appellant's request 
for a waiver of recovery of an overpayment 
of pension benefits in the calculated 
amount of $12,575.18, should be 
readjudicated.  If the claim remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




